Citation Nr: 9917290	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-32 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claims 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD), osteoarthritis of the lower back, and 
a right ankle condition.  A timely notice of disagreement and 
substantive appeal were received only as to the claim for 
PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not shown to have engaged in combat.

3.  The veteran does not have PTSD attributable to military 
service or to any incident incurred therein.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is thus 
well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303.  In 
adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Additionally, service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by the medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 


I.  Background

The veteran argues that he participated in combat while 
serving as a machine gunner on convoys in Vietnam, and that 
he has PTSD as a result.

The claims file includes a report from Dr. George H. Frey, 
dated in August 1997, and a VA PTSD examination report, dated 
in September 1998, which show that the veteran's Axis I 
diagnosis was PTSD, and that both examiners related the 
veteran's PTSD to his service in Vietnam.  In addition, the 
VA report contains an Axis I diagnosis of dysthymia, and Dr. 
Frey's report contains an Axis I diagnosis of polysubstance 
abuse disorder with physiological dependence, sustained full 
remission.  Other medical reports in the claims file contain 
diagnoses that include chronic alcohol dependence, 
polysubstance dependence and major depression.

The veteran's personnel record (DA Form 20) indicates that he 
was stationed at a terminal transportation unit (TTU) in Qui 
Nhon, Republic of Vietnam, for seven months, from early 
February 1971 to late August 1971.  The DA Form 20 also 
indicates that his military occupation specialty during that 
time was infantryman, and that his principal duty was 
security guard.  The veteran's DD Form 214 shows that the 
veteran's awards include the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal with "60" device.

The veteran asserts that he served as a machine gunner on 
many convoys which were ambushed.  However, the Board has 
determined that the veteran's statements regarding his 
participation in combat are not credible.  In this regard, 
the claims file includes extensive records from the veteran's 
discharge proceeding pertaining to his duties and his conduct 
while in Vietnam which are entirely silent as to service as a 
gunner or participation in combat.  These records include a 
memo, dated in August 1971, which states that the veteran's 
Vietnam duties consisted of security guard, mechanic, company 
detail, and cargo checker.  Five sworn affidavits from the 
veteran's superiors indicate that his duties involved acting 
as a security guard, a mechanic in a motor pool, and as a 
cargo checker, to include service at a duty station called 
LST (landing ship, tank) beach, which was a part of the TTU.  
A sworn statement from the veteran's commanding officer, 
dated in August 1971, indicates that during the time in which 
the veteran served as a security guard he was serving with 
the security company of the TTU at Qui Nhon.  Three records 
of proceedings under Article 15, UCMJ, all dated during the 
veteran's Vietnam service, all indicate that the veteran was 
assigned to HHC (headquarters and headquarters company), TTU, 
Qui Nhon (hereinafter HHC/TTU).  There is no mention of 
participation in combat or service as a machine gunner.  

In addition, the Board notes that service medical records, 
dated in August 1971, show that the veteran was treated for a 
self-inflicted gunshot wound to the right foot that was 
sustained shortly after he smoked heroin on guard duty at Qui 
Nhon harbor.  These records further indicate that he was a 
known heroin addict.  The assessments were chronic behavior 
disorder and drug abuse.  Service medical records also show 
that the veteran was treated for complaints of blurred 
distance vision of three to four weeks' duration in mid-March 
1971, while stationed at the Qui Nhon TTU.  The diagnosis was 
myopic astigmatism.  His eyeglass prescription was increased.  
The Board further notes that all of the veteran's medical 
treatment while he was in Vietnam was provided at the same 
facility, specifically, at the 67th Evacuation Hospital.

In addition, a review of the claims file shows that the 
veteran has made assertions to medical personnel which lack a 
factual basis.  Specifically, in a June 1988 report from the 
Oaklawn Center, the veteran reported that he had shrapnel in 
both legs as a result of his Vietnam service.  In addition, a 
review of a report by Dr. George H. Frey, dated in August 
1997 (which resulted in a PTSD diagnosis) shows the veteran 
stated that he was "a M-60 machine gunner for a transport 
battalion and spent his tour of six months as a jeep gunner 
on convoy protection duty."  However, the veteran's service 
records and service medical records do not support either of 
these accounts.  The Board further notes that the claims file 
contains two letters from private citizens, dated in August 
1996, which accuse the veteran of fraudulently filing a VA 
claim for a back disorder, accompanied by specific details.

Given the foregoing evidence, the Board finds that the 
veteran's claim that he participated in combat as a gunner on 
convoys is not credible.  The veteran's assertion that he was 
a gunner on convoys is entirely inconsistent with service 
records and service medical records.  These records are 
entirely silent as to participation in combat, and show inter 
alia that while the veteran was in Vietnam he was assigned to 
units based in the Qui Nhon TTU, that he was a known heroin 
addict, that he received treatment for blurred distance 
vision, and that his duties at all times were confined to the 
Qui Nhon TTU area. 

Finally, the Board finds that the objective evidence does not 
warrant a preliminary finding that the veteran participated 
in combat with the enemy.  In addition to the evidence 
previously discussed, the Board notes that the veteran's DD 
214 does not show that he received any commendations or 
awards for participation in combat with the enemy, such as 
the Combat Infantryman Badge, Purple Heart, or similar 
citation.  See 38 C.F.R. § 3.304(f).  There is no evidence 
that the veteran was wounded in combat, or that any member of 
HHC/TTU was killed or wounded due to enemy action at anytime 
during the veteran's service in Vietnam.  See Ashley v. Brown 
6 Vet. App. 52, 56 (1993) (noting that unit casualties may 
serve as proof of combat).  In this regard, although the 
veteran's DD Form 214 lists an "unnamed campaign," the 
nature and extent of the veteran's participation in this 
operation is not described, and the Board declines to afford 
this entry the same weight as the commendations or awards 
which may show combat, as specified in 38 C.F.R. § 3.304(f).  
In particular, given its ambiguity, the Board finds that this 
notation does not outweigh the evidence in the veteran's 
service records which contain specific information as to his 
duties, and his duty station, while in Vietnam.  These 
records indicate that he served in a number of capacities 
with the TTU in Qui Nhon, which did not involve combat. 

Based on the foregoing, the Board's preliminary findings are 
that the veteran is not a credible historian, and that the 
claims file does not contain credible supporting evidence 
that the veteran participated in combat.  See Cohen v. Brown, 
10 Vet. App. 128, 145 (1997).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  In Doran v. Brown, 6 Vet. App. 283, 290-
91 (1994), the United States Court of Veterans Appeals 
("Court") stated that "the absence of corroboration in the 
service records, when there is nothing in the available 
records that is inconsistent with other evidence, does not 
relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence." West, Zarycki, 
and Doran cited a provision of the VA ADJUDICATION PROCEDURE 
MANUAL M21-1 ("MANUAL 21-1") which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).
.
Initially, the Board notes that the U.S. Court of Appeals for 
Veterans claims has held that it is not an impossible or 
onerous task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, a 
review of statements, and the hearing transcript from the 
veteran's November 1997 hearing, shows that the veteran has 
stated that he cannot provide any details as to any 
particular stressor, to include a specific time or place, or 
a name of a fellow soldier whom he saw wounded or killed.  
Accordingly, as there are no stressors capable of 
verification further development is not required, see id.; 
Hayes v. Brown, 5 Vet. App. 60, 68 (1993), and the claim must 
be denied.  

As a final matter, the claims file includes a letter from the 
U.S. Armed Service Center for Research of Unit Records 
(USASCRUR), dated in August 1998.  The USASCRUR stated that 
its research showed that there was an attack on the Qui Nhon 
area on April 26, 1971.  The USASCRUR's letter was 
accompanied by an "Operational Report, Lessons Learned" 
(ORLL) from the U.S. Army Support Command, Qui Nhon for the 
period November 1970 to April 1971.  Of particular note, the 
ORLL shows that on April 26, 1971, there was an attack on the 
ARVN (Army Republic of Vietnam) ASP coordinated with a mortar 
attack on the QNSC (Qui Nhon Support Command) compound 
complex, resulting in four U.S. wounded in action (WIA).  The 
USASCRUR's letter included an accompanying newspaper article, 
which states that on April 26, 1971 a mortar barrage blew up 
a South Vietnamese Army ammunition dump resulting in 10 ARVN 
killed in action and 26 WIA.  The mortar barrage also hit "a 
nearby U.S. Army support compound," and a South Vietnamese 
military hospital, resulting in six U.S. WIA.

Although the USASCRUR stated that there was a mortar attack 
at Qui Nhon in April 1971, the Board notes that the veteran 
has never claimed this attack as a stressor, or otherwise 
stated that he was anywhere near impacting rounds while at 
Qui Nhon.  In addition, there is no indication that HHC/TTU 
was anywhere near the mortar attack, and the USASCRUR's 
documentation does not otherwise indicate that anyone in 
HHC/TTU was wounded or killed in this attack.  To the extent 
that the veteran may have been in the general Qui Nhon area 
during the attack, the U.S. Court of Appeals for Veterans 
Claims has stated that in such cases, it is the distressing 
event, rather than the mere presence in a "combat zone," 
which may constitute a valid stressor for purposes of 
supporting a diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991)).  Thus, the April 26, 1971 attack may not 
serve as a stressor.

Despite the diagnoses of PTSD, which are sufficient to well 
ground the claim, the Board has determined that the veteran 
did not participate in combat.  The veteran has not provided 
any significant details of specific stressors which would 
allow for an attempt at verification.  Therefore, based on 
its review of the entire record, the Board concludes that no 
stressors have been verified by service records or other 
evidence, as required by 38 C.F.R. § 3.304(f).  

The Board acknowledges that the claims folder contains 
medical opinions which link the veteran's PTSD to his 
service, but these opinions are insufficiently probative to 
warrant service connection.  The opinions were based on a 
verbal history as reported by the veteran, and since the 
veteran's assertions of participation in combat are not 
credible, and since the veteran has failed to provide 
significant details of any claimed stressors, the Board is 
not required to accept the etiological conclusions in these 
opinions.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As unsupported 
conclusions, these opinions are insufficient to warrant a 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996) [something more than medical nexus 
evidence is required to fulfill the requirement for 
"credible supporting evidence."]; see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  Consequently, the 
veteran's claim for service connection for PTSD fails on the 
basis that all elements required for such a showing have not 
been met; and that the preponderance of the evidence is 
against entitlement to service connection for PTSD.  
Accordingly, service connection for PTSD must be denied.

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

